EXHIBIT THE BLACK & DECKER CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION ABOUT BASIC AND DILUTED EARNINGS PER SHARE (Unaudited) Year Ended December 31, (Amounts in Millions Except Per Share Data) 2008 2007 2006 Numerator: Net earnings $ 293.6 $ 518.1 $ 486.1 Dividends on stock-based plans (1.5 ) (1.3 ) (1.0 ) Undistributed earnings allocable to stock-based plans (3.0 ) (5.1 ) (3.7 ) Numerator for basic and diluted earnings per share – net earnings available to common stockholders $ 289.1 $ 511.7 $ 481.4 Denominator: Denominator for basic earnings per share – weighted- average shares 59.8 64.3 72.1 Employee stock options .8 1.4 1.8 Denominator for diluted earnings per share– adjusted weighted-average shares and assumed conversions 60.6 65.7 73.9 Basic earnings per share $ 4.83 $ 7.96 $ 6.67 Diluted earnings per share $ 4.77 $ 7.78 $ 6.51 Quarter Ended (Amounts in Millions Except Per Share Data) March 30,2008 June 29,2008 September 28,2008 December 31,2008 Numerator: Net earnings $ 67.4 $ 96.7 $ 85.8 $ 43.7 Dividends on stock-based plans (.3 ) (.4 ) (.4 ) (.4 ) Undistributed earnings allocable to stock-based plans (.5 ) (1.2 ) (1.0 ) (.3 ) Numerator for basic and diluted earnings per share – net earnings available to common stockholders $ 66.6 $ 95.1 $ 84.4 $ 43.0 Denominator: Denominator for basic earnings per share– weighted- average shares 60.5 60.1 59.2 59.3 Employee stock options .9 1.0 .9 .4 Denominator for diluted earnings per share– adjusted weighted-average shares and assumed conversions 61.4 61.1 60.1 59.7 Basic earnings per share $ 1.10 $ 1.58 $ 1.43 $ .72 Diluted earnings per share $ 1.08 $ 1.56 $ 1.41 $ .72 Quarter Ended April 1, July 1, September 30, December 31, (Amounts in Millions Except Per Share Data) 2007 2007 2007 2007 Numerator: Net earnings $ 108.1 $ 118.0 $ 104.6 $ 187.4 Dividends on stock-based plans (.3 ) (.4 ) (.3 ) (.3 ) Undistributed earnings allocable to stock-based plans (.9 ) (1.1 ) (1.0 ) (2.1 ) Numerator for basic and diluted earnings per share – net earnings available to common stockholders $ 106.9 $ 116.5 $ 103.3 $ 185.0 Denominator: Denominator for basic earnings per share– weighted- average shares 65.1 65.6 64.2 62.1 Employee stock options 1.7 1.6 1.4 1.3 Denominator for diluted earnings per share– adjusted weighted-average shares and assumed conversions 66.8 67.2 65.6 63.4 Basic earnings per share $ 1.64 $ 1.78 $ 1.61 $ 2.98 Diluted earnings per share $ 1.60 $ 1.73 $ 1.58 $ 2.92
